Citation Nr: 1712846	
Decision Date: 04/20/17    Archive Date: 04/26/17

DOCKET NO.  15-31 584	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, Massachusetts


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD), major depressive disorder, and anxiety. 

2.  Entitlement to service connection for a headache disability. 


ATTORNEY FOR THE BOARD

S. Reed, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United State Army from August 1956 to June 1959.  He had additional periods of ACDUTRA in the United States Marine Corp. Reserve. 

This case comes before the Board of Veterans' Appeals (the Board) from a June 2013 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in White River Junction, Vermont.  The Veteran perfected an appeal of the issues in a September 2015 VA Form 9.  He did not request a hearing before the Board. 

The Veteran has been represented by various sources throughout the appeal, but has revoked the representation by those sources, most recently in August 2016.  He has not appointed another representative since that time. 

The Board notes that the Veteran's specific claim related to service connection for PTSD and anxiety.  A Court of Appeals for Veterans Claims (Court) decision has held that a veteran, who is a layperson, is not competent to diagnose his or her specific psychiatric disability.  Therefore, VA must consider whether the Veteran's psychiatric symptoms, regardless of the label attached to them, warrant service connection.  Clemons v. Shinseki, 23 Vet. App. 1 (2009).  The evidence of record reflects that the Veteran has been diagnosed with various psychiatric disorders.  Accordingly, the Board has recharacterized the issue as noted above.

A motion to advance this appeal on the Board's docket has been raised by the Board's Acting Vice Chairman.  The undersigned is granting the motion and advancing the appeal on the docket based upon advanced age.  38 C.F.R. § 20.900(c) (2016) ("advanced age" is defined as 75 or more years of age).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Additional VA records were associated with the Veteran's claims file in March 2017, to include VA treatment records through February 2017.  This is after the most recent adjudication by the AOJ, the July 2016 supplemental statement of the case (SSOC).  Generally, if the AOJ receives additional relevant evidence after it issues a SSOC, it must issue a new SSOC.  See 38 C.F.R. § 19.37 (2016).  As the VA records are VA-generated evidence not submitted by the Veteran or his representative, the automatic waiver provision of 38 U.S.C.A. § 7105 (e) does not apply.  Since, a new SSOC is in the claims file a remand is necessary. 

Additionally, the Veteran has not been afforded a VA examination for his acquired psychiatric disorder.  VA is obligated to provide a VA medical examination when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability; (2) evidence establishing that an event, injury, or disease occurred in service, or establishing that certain diseases manifested during an applicable presumptive period for which the claimant qualifies; and (3) an indication that the disability or persistent/recurrent symptoms of a disability may be associated with the Veteran's service or with another service-connected disability; but (4) insufficient competent medical evidence on file for the Secretary to make a decision on the claim.  McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006); see also 38 U.S.C.A. § 5103A (d)(2) (West 2014); 38 C.F.R. § 3.159 (c)(4)(i) (2016).  

Here, the Veteran has been diagnosed by VA doctors with PTSD, major depressive disorder, and anxiety disorder in his treatment records.  He relates his experience back to his military service when he was ordered to haze other soldiers.  Buddy statements have been provided in support of the Veteran's statements.  There is also a medical opinion dated in November 2014 in the record that states the Veteran's PTSD relates to this event.  However, the statement does not sufficiently identify the criteria on which the diagnosis is based.  Further, the statement does not identify a nexus for the Veteran's other variously diagnosed acquired psychiatric disorders.  Therefore, there is insufficient evidence to adjudicate the Veteran's claim, and a remand to obtain a VA examination is necessary. 

Further, the Veteran alleged in his VA Form 9 that in addition to orders to haze other soldiers, his PTSD was the result of a sexual harassment and threats.  He also stated that he had a fear of being raped.  VA has special development procedures for claims based on personal assault.  See 38 C.F.R. § 3.304 (f) (2016).  The Veteran has not been sent proper notice of these procedures, in particular, the other sources of information that may be used to substantiate his claim.  Thus, the Veteran should be provided with a new notice outlining how to substantiate a claim based on a personal assault.  

Finally, VA regulations provide that VA may submit any evidence that it receives to an appropriate medical or mental health professional for an opinion as to whether it indicates that a personal assault occurred.  38 C.F.R. § 3.304(f) (2016); see also Menegassi v. Shinseki, 628 F.3d 1379 (Fed. Cir. 2011) (when a claim is predicated on personal/sexual assault, a post-service examination of a Veteran may be used to establish the occurrence of the claimed stressor).  Therefore, the AOJ should obtain such an opinion upon remand in conjunction with the VA examination.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Send the Veteran a VA Form 21-0781a, Statement in Support of Claim for Service Connection for PTSD Secondary to Personal Assault, pursuant to 38 C.F.R. § 3.304 (f)(5) (2016) and request that the Veteran complete and return the form.

2.  Obtain any outstanding VA treatment and evaluation records dated for the entire period on appeal to present.  In particular, all records and reports relating to any acquired psychiatric disorder or headaches should be obtained.  All records received should be associated with the claims file.

3.	When the above actions have been accomplished, forward the Veteran's claims file to an appropriate examiner for an examination to address the current nature and etiology of any diagnosed acquired psychiatric disorders, to include PTSD, major depressive disorder, and anxiety.  

A copy of this remand must be made available to the examiner for review in conjunction with this examination.  Any indicated tests and studies must be accomplished.  All clinical findings must be reported in detail and correlated to a specific diagnosis.

Based on the examination results and a review of the record, the examiner should provide an opinion as to the following:

a.  Whether it is at least as likely as not (a 50 percent or greater probability) that the claimed personal assault occurred.

b.  Identify any acquired psychiatric disorder that is currently manifested or is indicated in the evidence of record at any time from approximately January 2011. 

If the Veteran does not meet the diagnostic criteria for PTSD, the examiner must detail which criterion were and were not meet, and why.  Additionally, the examiner is requested to reconcile any PTSD diagnosis (or lack thereof) with the diagnosis of PTSD in the Veteran's VA treatment records. 

c.  For each acquired psychiatric disorder identified, is it at least as likely as not (50 percent or greater likelihood) the Veteran's diagnosis is related to his active duty service.  If there is a current diagnosis of PTSD, the examiner should set forth the stressors that support that diagnosis.  

Opinions should be provided based on the results of examination, a review of the medical evidence of record, and sound medical principles.  The examiner must provide a rationale for the opinions provided and reconcile any opinion with any contradictory evidence of record.

In rendering the requested opinions, the examiner must consider the Veteran's statements regarding an in-service personal assault, including the statements found in the September 2015 VA Form 9 and September 2015 statement in support of a claim for PTSD.  

In formulating the opinions, the term "at least as likely as not" does not mean "within the realm of possibility."  Rather, it means that the weight of the medical evidence both for and against the claim is so evenly divided that it is as medically sound to find in favor of the claim as it is to find against.

Any opinions offered should be accompanied by the underlying reasons for the conclusions.  If the examiner is unable to offer any of the requested opinions, it is essential that the he or she offer a rationale for the conclusion that an opinion could not be provided without resort to speculation, together with a statement as to whether there is additional evidence that could enable an opinion to be provided, or whether the inability to provide the opinion is based on the limits of medical knowledge.  See Jones v. Shinseki, 23 Vet. App. 382 (2011).

4.	Thereafter, readjudicate the issues on appeal.  If the determination remains unfavorable to the Veteran, he should be furnished a supplemental statement of the case which addresses all evidence associated with the claims file since the last statement of the case.  The Veteran should be afforded the applicable time period in which to respond.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
K. J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




